Order entered February 1, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01144-CR

                           ERNEST EDWARD GAINES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-0556570-S

                                             ORDER
       Before the Court is Ernest Edward Gaines’s January 27, 2017 Second Motion for

Extension of Time to File Appellant’s Pro-Se Brief or Response to Ander’s [sic] Brief in which

Gaines requests an additional thirty days to file his pro se response because he has not received a

complete trial record and has not had access to needed reference materials.

       The trial court granted Gaines’s motion under chapter 64 of the code of criminal

procedure and ordered that DNA testing be conducted on certain evidence from the underlying

trial. After reviewing the results of the testing, the trial court found that, if the results had been

available during the trial of the offense, it was not reasonably probable that Gaines would not

have been convicted. Gaines filed this appeal from the trial court’s order.
       Gaines’s appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and certified to this Court that she provided Gaines with a “full and complete record.”

Gaines contends, however, he has not received a number of documents from the trial of the

underlying case or “copies of all the “Data Information from the DNA testing results” that would

“allow [him] a fair chance to prove [his] innocence.” The documents from the underlying case,

in which Gaines pleaded guilty, are not relevant to this appeal of the trial court’s order under

chapter 64 of the code of criminal procedure. Further, the DNA test report is not in the appellate

record, and the trial court’s order reflects the only DNA test results obtained were from an

unknown female contributor.

       Gaines also contends, however, that he has been unable to obtain reference materials he

needs to prepare his pro se response.      We GRANT Gaines’s motion to provide him an

opportunity to obtain those materials. Gaines shall file any pro se response to his counsel’s

Anders brief by March 1, 2017. No further extensions will be granted.

                                                    /s/     ROBERT M. FILLMORE
                                                            JUSTICE